DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I and the combination of miR-4532, miR-21-5p, and miR-31-5p in the reply filed on May 2, 2022 is acknowledged.
	Claims 1-17 are currently pending. 
Claims 3, 8-9, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected subject matter (either a nonelected invention or nonelected combination of miRNA), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.
The claims have been examined to the extent that the claims read on the elected combination of miRNAs (miR-4532, miR-21-5p, and miR-31-5p). The additionally recited miRNAs have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any nonelected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 26, 2018. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(a), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case Applicant has submitted a certified copy of the priority application but it is  not in English and the Examiner cannot determine if it supports the claimed invention.  The effective filing date of the Application is considered to be December 26, 2019 which is the filing date of the US application. 

Drawings
4.	The drawings are objected to because Figures 1A, 1B, 1C, 2, and 4A contain text that is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 10-11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between micro RNAs (miR-4532, miR-21-5p and miR-31-5p) and acute kidney transplant rejection . This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “correlating” quantitatively analyzed miRNA expression levels with the onset of acute kidney transplant rejection to predict or identify the onset of acute kidney transplant rejection. The broadest reasonable interpretation of the “correlating” step is that it may be accomplished by a mental processes. For example, one may “correlate” the miRNA levels with the onset of acute kidney transplant rejection merely by thinking about what levels are indicative of acute rejection. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 14 recites “treating” acute rejection in the individual whose onset of acute kidney transplant rejection is predicted or identified. Here the “treating” step is not particular, and is instead merely instructions to “apply” the exception in a generic way.  Thus, the administration step does not integrate the mental analysis step into a practical application. 
In addition to the judicial exceptions the claims recite steps of “obtaining a sample” , “quantitatively analyzing expression levels”, and data analysis steps.  These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “obtaining a sample”, “quantitatively analyzing expression levels”, and performing data analysis.  These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Quantitatively analyzing expression levels merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0034] A method of quantitatively analyzing an expression level of each of the identified miRNAs may be any method known to those skilled in the art. Specific examples thereof may include PCR, ligase chain reaction (LCR), transcription amplification, self-sustained sequence replication, nucleic acid sequence-based amplification (NASBA), etc., but are not limited thereto. In this regard, since nucleotide sequences of the 8 kinds of miRNAs according to the present invention are disclosed in the database, such as NCBI, etc., those skilled in the art may employ an appropriate means required for measuring the miRNA expression levels.

[0038] A method of analyzing the quantitatively analyzed miRNA expression levels in combination, as described, may be carried out by a common statistical analysis method. In this regard, the applicable statistical analysis method is not particularly limited, as long as it is able to diagnose acute kidney transplant rejection. For example, linear or nonlinear regression methods (Lasso penalized logistic regression, Forward stepwise selection, Logistic regression, forward stepwise selection, etc.); linear or nonlinear classification methods; analysis of variance (ANOVA) methods; neural network methods; genetic analysis methods; support vector machine analysis methods; hierarchical analysis or clustering analysis methods; hierarchical algorithms using decision trees, or kernel principal components analysis methods; Markov Blanket analysis methods; RFE (recursive feature elimination) analysis methods; forward or backward FS (floating search) analysis methods may be used alone or in combination.

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5-7, and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, 4, 5-7, and 10-11 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of diagnosing the onset of acute rejection, yet the method only requires steps of “obtaining”, “quantitatively analyzing expression levels” and “correlating”.  Thus it is not clear if applicant intends to cover only “obtaining”, “quantitatively analyzing expression levels” and “correlating” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 	
Claim 11 recites that “if a result obtained by applying the expression levels of 3 kinds of miRNAs to Equation 2 is higher than 0.650, it is predicted that acute rejection will be diagnosed in graft biopsy, and if the result is lower than 0.650, it is predicted that acute rejection will not be diagnosed in graft biopsy”.  Claim 11 is confusing because claim 1 is drawn to a method of diagnosing the onset of acute rejection but claim 11 appears to leave open the possibility of NOT diagnosing acute rejection “if” the result is lower than 0.650.  Thus it is unclear what is required by the claims.  
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 10-11, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods of diagnosing the onset of acute rejection and treating acute rejection of a kidney transplant. 
The claims recite a first step of obtaining a sample isolated from an individual suspected of developing acute kidney transplant rejection.  In view of the recitation of the word “sample” the claims broadly encompass ANY type of sample i.e., kidney tissue, blood, urine, stool etc. Only claim 2 is limited to a method wherein the sample is a urine sample. 
The claims recite a second step of quantitatively analyzing expression levels of miR-4532, miR-21-5p, and miR-31-5p in the obtained sample.
The claims recite a third step of correlating the quantitatively analyzed miRNA expression levels with the onset of acute kidney transplant rejection to predict or identify the onset of acute kidney transplant rejection.  Here the claims do not set forth how the miRNA expression levels are correlated with acute kidney transplant rejection.  The claims broadly encompass predicting or identifying the onset of acute kidney transplant rejection based on the presence, absence, increased expression, or decreased expression of the miRNAs in the sample. 
Claim 14 further recites a step of treating acute rejection in the individual whose onset of acute kidney transplant is predicted or identified. 
The nature of the invention requires a reliable correlation between the expression level of miR-4532, miR-21-5p, and miR-31-5p and acute kidney transplant rejection. 
Teachings in the Specification and Examples
The specification (Example 4) teaches that expression levels of miRNAs in urinary RNA samples were analyzed by real-time PCR analysis using TaqMan Advanced miRNA assays (Applied Biosystems, ABI). In total 27 miRNA, including miR-4532, miR-21-5p, and miR-31-5p, were assayed in urine samples from a normal group (NP+ LGS; STA) and a rejection group (acute TCMR and acute ABMR; AR). The specification teaches that ten miRNAs, including  miR-4532, miR-21-5p, and miR-31-5p, were identified as being differentially expressed with statistical significance between the normal groups and the rejection groups. Figures 1A-1C show the expression levels of the miRNAs in normal groups and the rejection groups.  (Note these Figures are NOT legible).  
The specification (Example 5) teaches that one way analysis was performed for 8 kinds of miRNAs. As shown in FIG. 2, 8 kinds of miRNAs showed AUC values from 0.614 to 0.732, respectively. A higher AUC value indicates a greater ability to distinguish the rejection patients from the normal group. 8 kinds of miRNAs, miR-31-5p, miR-21-5p, miR-223-3p, miR-4532, miR-373-3p, miR-4488, miR-210-3p, and miR-146a-5p, were ranked in descending order of the ability to distinguish rejection (AUC 0.732, 0.697, 0.679 0.676, 0.659, 0.638, 0.626, and 0.614, respectively).  FIG. 2 shows graphs of the results of analyzing ROC curves of 8 kinds of miRNAs (miR-4488, miR-4532, miR-146a-5p, miR-21-5p, miR-373-3p, miR-31-5p, miR-223-3p, and miR-210-3p) (Note these Figures are NOT legible).  
The specification (Example 6) teaches that a  model was developed using 3 kinds of miRNAs (miR-21-5p, miR-31-5p, and miR-4532) by FSS (forward stepwise selection): 

    PNG
    media_image1.png
    76
    299
    media_image1.png
    Greyscale

 The model was used to predict rejection in 108 samples. As shown in FIG. 3B, AUC was 0.859 (95% CI, 792-927), also indicating that the samples showing rejection may be clearly distinguished from the normal group. 
The specification (Example 7-2) teaches that an additional 260 samples were used for validation.  As shown in FIG. 4C, the three miRNAs (miR-21-5p, miR-31-5p, and miR-4532) model had an  AUC was 0.779 (95% CI, 708-850), sensitivity was 53.8%, specificity was 80.3%, and a cut-off point thereof was 0.650. 
State of the Art and the Unpredictability of the Art
While methods of measuring miRNA are known in the art, methods of correlating miRNA with phenotypes, such as kidney transplant rejection are highly unpredictable.    The unpredictability will be discussed below.
The claims require correlating the quantitatively analyzed miRNA expression levels with the onset of acute kidney transplant rejection to predict or identify the onset of acute kidney transplant rejection.  As discussed above the claims do not set forth how the miRNA expression levels are correlated with acute kidney transplant rejection.  The claims broadly encompass predicting or identifying the onset of acute kidney transplant rejection based on the presence, absence, increased expression, or decreased expression of the miRNAs in the sample.  However this breadth is not supported by the teachings in the specification. Based on the teachings in the specification it appears that the 3 miRNAs are differentially expressed in urine samples obtained from the acute rejection patients in comparison to the normal controls.  Because the Figures are not all legible it is not clear if these miRNAs are increased or decreased in the acute rejection samples compared to the normal samples. 
Because the claims broadly encompass diagnosing acute kidney transplant rejection by measuring miRNA in  ANY type of sample, it is relevant to point out that it is highly unpredictable as to whether the results obtained with urine samples could be extrapolated to other sample types.  For example, the prior art of Wolenski (Journal of Applied Toxicology 2017; 37:278-286) teaches that Next-generation sequencing (miR-seq) was used to analyze changes in miRNA profiles of tissue, plasma and urine samples of rats treated with either a nephrotoxicant (cisplatin) or one of two hepatotoxicants (acetaminophen [APAP] or carbon tetrachloride [CCL4]). Analyses with traditional serum chemistry and histopathology confirmed that toxicant-induced organ damage was specific. In animals treated with cisplatin, levels of five miRNAs were significantly altered in the kidney, 14 in plasma and six in urine. In APAP-treated animals, five miRNAs were altered in the liver, 74 in plasma and six in urine; for CCL4 the changes were five, 20 and 6, respectively (abstract).  As shown in Table 1 the miRNAs significantly altered in kidney, liver, plasma, and urine samples were very different. In the instant case the inventors only measured the miRNAs in urine samples of patients acute rejection and normal controls.  In the absence of evidence to the contrary it is highly unpredictable if the differential expression of miR-21-5p, miR-31-5p, and miR-4532in urine samples will also occur in a representative number of additional types of biological samples and that such changes will be correlated with acute kidney transplant rejection.
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Improper Markush Group
8. 	Claims 1, 2, 5-7, and 14-17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claim recite the following Markush grouping: one or more miRNAs selected from the group consisting of miR-4488, miR-4532, miR-146a-5p, miR-21-5p, miR-373-3p, miR-31-5p, miR-223-3p, miR-210-3p, and a combination thereof.  The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides. The fact that the miRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with kidney transplant rejection. Accordingly, while the different miRNAs are asserted to have the property of being correlated with kidney transplant rejection, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being correlated with kidney transplant rejection.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Relevant Prior Art
10.	The following citations are deemed to be the closest prior art.
 (i) Cho (Nephrology Dialysis Transplantation Vol 33 Issue Suppl_1 May 2018 page i281). Cho teaches urinary exosomal miRNAs from 108 kidney transplant recipients were extracted. Nanostring analysis found that the expression of 14 miRNAs were significantly altered in patients with acute rejection compared to those with stable graft function. Q-PCR confirmed that 5 miRNAs, including miR-4532 and miR-21-5p, maintained their differential expressions and they were chosen as biomarkers of acute rejection. Receiver operator curves shows that the combination of the 5 biomarkers could distinguish AR from stable graft function. Cho teaches the biomarkers can be used for diagnosis of AR (abstract). 
(ii) Gielis (Nephrology Dialysis Transplantation Vol 32 Issue Suppl_3 May 2017 page iii724). Gielis teaches they conducted a study to determine the predictive value of a combined cellular/molecular biomarker platform in urine for the non-invasive detection of acute rejection after kidney transplantation.  Gielis identified 15 miR that were differentially expressed in urine between the rejection and control group, including miR-21-5p (abstract). 
(iii) Vahed (Int Urol Nephrol (2017) 49:1681-1689). Vahed teaches a study aimed to investigate the expression level of four immune related miRNAs, including miR-21 and miR-31 in plasma samples of renal recipients.  However Vahed teaches away from the instant claims because the reference teaches that miR-31 was not detectable in all plasma samples and therefore was not further analyzed (abstract, page 1683, col 2). 
The prior art does not teach or suggest detecting the combination of miR-4532, miR-21-5p, and miR-31-5p in a urine sample in order to predict or identify the onset of acute kidney transplant rejection. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634